USCA11 Case: 20-13990       Date Filed: 04/23/2021     Page: 1 of 6



                                                                [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-13990
                             Non-Argument Calendar
                           ________________________

                        D.C. Docket No. 0:19-cv-61047-JIC

KENNY BLANC,

                                                            Plaintiff-Appellant,

                                              versus

UNITED STATES OF AMERICA,

                                                               Defendant-Appellee.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                  (April 23, 2021)

Before MARTIN, BRANCH AND MARCUS, Circuit Judges.

PER CURIAM:

      Kenny Blanc, a pro se federal prisoner, appeals the district court order denying

his motion for a writ of audita querela and its conclusion that he could only challenge

his convictions and sentences in a motion to vacate under 28 U.S.C. § 2255. The
           USCA11 Case: 20-13990          Date Filed: 04/23/2021      Page: 2 of 6



government has moved for summary affirmance and to stay the briefing schedule.

After careful review, we grant the government’s motion for summary affirmance.

       Summary disposition is appropriate either where time is of the essence, such

as “situations where important public policy issues are involved or those where

rights delayed are rights denied,” or where “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). 1

       We review de novo the question of whether a prisoner may challenge his

sentence by filing a petition for a writ of audita querela. United States v. Holt, 417

F.3d 1172, 1174 (11th Cir. 2005). Additionally, we review questions of the district

court’s subject matter jurisdiction de novo. United States v. Al-Arian, 514 F.3d

1184, 1189 (11th Cir. 2008). “[W]e may affirm for any reason supported by the

record, even if not relied upon by the district court.” Id. (quotations omitted). “Pro

se pleadings are held to a less stringent standard than pleadings drafted by attorneys

and will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d

1262, 1263 (11th Cir. 1998).




1
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we adopted as
binding precedent all Fifth Circuit decisions issued before October 1, 1981.
                                               2
          USCA11 Case: 20-13990         Date Filed: 04/23/2021    Page: 3 of 6



      A prisoner in custody may move the court that sentenced him to vacate, set

aside, or correct the sentence, “claiming the right to be released upon the ground that

the sentence was imposed in violation of the Constitution or laws of the United States

. . . or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). Typically,

collateral attacks on the validity of a federal conviction or sentence must be brought

under § 2255. Sawyer v. Holder, 326 F.3d 1363, 1365 (11th Cir. 2003). When a

prisoner has previously filed a § 2255 motion that was adjudicated on the merits, he

must apply for and receive permission from the court of appeals before filing another

one. 28 U.S.C. §§ 2244(b), 2255(h). Without authorization from our Court, the

district court lacks jurisdiction to consider a second or successive § 2255 motion.

Farris v. United States, 333 F.3d 1211, 1216 (11th Cir. 2003).

      The All Writs Act provides that “[t]he Supreme Court and all courts

established by Act of Congress may issue all writs necessary or appropriate in aid of

their respective jurisdictions and agreeable to the usages and principles of law.” 28

U.S.C. § 1651(a). When a statute specifically addresses the particular issue at hand,

it is that authority, and not the All Writs Act, that controls. Carlisle v. United States,

517 U.S. 416, 429 (1996). In the criminal context, “federal courts may properly fill

the interstices of the federal postconviction remedial framework through remedies

available at common law.” Holt, 417 F.3d at 1175 (quotations omitted).




                                            3
          USCA11 Case: 20-13990       Date Filed: 04/23/2021   Page: 4 of 6



      The writ of audita querela “was an ancient writ used to attack the enforcement

of a judgment after it was rendered” and was abolished in the civil context by Federal

Rule of Civil Procedure 60(b), but remains available in some criminal contexts. Id.

at 1174-75. A writ of audita querela may not issue when relief is cognizable under

§ 2255. Id. at 1175. When a prisoner attacks his sentence “as violating the United

States Constitution, the proper avenue of relief is § 2255.” Id. This rule applies

even if a prisoner’s only remaining remedy is to seek leave to file a successive or

second § 2255 motion because his original § 2255 motion already was denied. Id.

      Finally, a prisoner cannot seek money damages through a civil action

collaterally attacking a conviction or sentence unless the underlying conviction or

sentence “has been reversed on direct appeal, expunged by executive order, declared

invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.” Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994).

      Here, we grant the government’s motion for summary affirmance because

there is no substantial question that Blanc was not entitled either to audita querela

relief or money damages. See Groendyke Transp., Inc., 406 F.2d at 1162; see also

Al-Arian, 514 F.3d at 1189. Blanc’s claims challenged the constitutionality of his

convictions and sentences, mostly under the Supreme Court’s recent decision in

United States v. Davis, 139 S. Ct. 2319 (2019), but also under the Fifth Amendment


                                          4
          USCA11 Case: 20-13990        Date Filed: 04/23/2021    Page: 5 of 6



and other constitutional provisions.     Because we’ve squarely held that claims

challenging the constitutionality of a conviction or sentence only are cognizable

under § 2255, Blanc could not obtain a writ of audita querela to pursue them. See

Holt, 417 F.3d at 1175; Carlisle, 517 U.S. at 428-29. Moreover, because his claims

are only cognizable under § 2255, Blanc would need our authorization to file a

successive § 2255 motion and that hurdle does not make a writ of audita querela an

available remedy. See Holt, 417 F.3d at 1174-75. Thus, the district court properly

found that Blanc was not entitled to audita querela relief. It also properly noted that,

if it construed Blanc’s motion as having been brought under § 2255, it would lack

jurisdiction because Blanc has not obtained leave to file a second or successive §

2255 motion. Farris, 333 F.3d at 1216; 28 U.S.C. § 2255(h).

      Nor did the district court err in concluding that Blanc’s claims for money

damages were without merit since he did not show that his convictions or sentences

had been reversed or declared invalid and, in fact, he sought their vacatur in his

motion instead. See Heck, 512 U.S. at 486-87. Accordingly, because there is no

substantial question that the district court properly denied Blanc’s motion seeking

audita querela relief and money damages, we GRANT the government’s motion for




                                           5
           USCA11 Case: 20-13990           Date Filed: 04/23/2021       Page: 6 of 6



summary affirmance and DENY as moot the government’s motion to stay the

briefing schedule. See Groendyke Transp., Inc., 406 F.2d at 1162. 2




2
 Finally, because no Judge in regular active service on the Court has requested that the Court be
polled on hearing en banc (Rule 35 Federal Rules of Appellate Procedure; Eleventh Circuit Rule
35-1), Blanc’s petition for hearing en banc is DENIED.
                                                6